Citation Nr: 0100665	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an initial rating in excess of 60 percent 
for residuals of an iliac-inguinal lymph node dissection of 
the left leg, secondary to metastatic malignant melanoma with 
subsequent lymphedema, postoperative.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and her mother
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from June 1977 to March 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  

By July 1987 rating decision, the RO denied service 
connection for residuals of an iliac-inguinal lymph node 
dissection of the left leg, secondary to metastatic malignant 
melanoma with subsequent lymphedema, postoperative.  The 
veteran appealed the RO determination and in June 1988, the 
Board remanded the matter for additional development of the 
evidence.  Thereafter, by decision in June 1990, the Board 
granted service connection for postoperative residuals of a 
malignant melanoma, to include a left leg disability.   The 
award of service connection for this disability constitutes a 
full award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

By December 1990 rating decision, the RO effectuated the 
Board's decision and assigned an initial 30 percent rating 
for residuals of a left iliac-inguinal lymph node dissection 
of the left leg, secondary to malignant melanoma, with 
subsequent lymphedema, postoperative, effective July 10, 
1987.  The veteran subsequently perfected an appeal with 
respect to the initial rating assigned by the RO for that 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In October 1991 and August 1992, the Board remanded the 
matter to the RO.  By rating decision in December 1992, the 
RO concluded that there was clear and unmistakable error in 
the December 1990 rating decision in assigning July 10, 1987 
as the effective date of the award of service connection, and 
it was determined that the proper effective date was April 
14, 1986, the date of receipt of the veteran's claim.  In 
February 1993, the veteran testified at a hearing at the RO.  
Then, by February 1993 rating decision, the RO increased the 
initial rating for the veteran's left lower extremity 
disability to 60 percent, effective April 14, 1986.  

By July 1993 rating decision, the RO denied service 
connection for a psychiatric disability and a total rating 
based on individual unemployability due to service-connected 
disability.  The veteran appealed.  In May 1996, she and her 
mother testified at a Board hearing at the RO.  In February 
1997, the Board remanded all of the issues set forth above 
for additional development of the evidence.


FINDINGS OF FACT

1.  A psychiatric disability was not clinically evident 
during the veteran's active service or within the first post-
service year and the probative evidence of record indicates 
that current psychiatric disability is not causally related 
to her active service or any incident therein, nor is it 
casually related to or aggravated by any service connected 
disability.  

2.  The veteran's left lower extremity disability has not 
manifested by massive board-like swelling with severe and 
constant pain at rest at any time since April 14, 1986, the 
effective date of the award of service connection for that 
disability. 

3.  The residuals of the veteran's iliac-inguinal lymph node 
dissection of the left leg include surgical scarring which is 
tender.

4.  The veteran's service-connected disabilities consist of 
residuals of an iliac-inguinal lymph node dissection of the 
left leg, secondary to metastatic malignant melanoma with 
subsequent lymphedema, postoperative (60 percent); a tender 
scar of the left lower extremity (10 percent); fibrocystic 
breast disease, inguinal adenopathy, postoperative mole of 
the back, alopecia areata, and post operative malignant 
melanoma of the left groin with ovarian mass (all zero 
percent).

5.  The veteran's service-connected disabilities, in and of 
themselves, are not shown to be of such severity as to 
preclude her from following a substantial gainful occupation 
consistent with her education and work experience.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2000).

2.  The criteria for a rating in excess of 60 percent for 
residuals of an iliac-inguinal lymph node dissection of the 
left leg, secondary to metastatic malignant melanoma with 
subsequent lymphedema, postoperative, have not been met at 
any time since the award of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2000).

3.  The criteria for assignment of a separate 10 percent 
initial disability rating (but no higher) for tender scars of 
the left lower extremity have been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.14, 4.25, and 4.118, Code 7804 
(2000).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(b)).  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(d)).

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the VCAA.  The RO 
has obtained the veteran's service medical records and she 
has been afforded numerous VA medical examinations in 
connection with her claims.  Additionally, the RO has 
obtained all VA and private treatment records identified by 
the veteran.  

On review of the veteran's claims folders, the Board finds 
that the record contains sufficient evidence to render an 
equitable decision on her claims.  Moreover, given the facts 
of this case, the Board further finds that no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating her claim.  As all relevant facts 
have been adequately developed, to the extent possible, VA 
has fully satisfied its obligations to the veteran under the 
VCAA.

I. Service connection for an acquired psychiatric disorder

The veteran's service medical records show that in November 
1977, she sought treatment for general malaise, stating that 
he was having problems in military training.  She also 
reported having "weepy, impoverished thoughts," but she 
denied suicidal ideation.  The diagnosis was "TSD" and the 
veteran was given reassurance.  Later that month, she was 
seen on follow-up examination and it was noted that her 
condition had resolved.  The remaining service medical 
records are negative for complaints or findings of a 
psychiatric disorder.  At her December 1980 service discharge 
medical examination, she reported a history of depression of 
excessive worry; however, no psychiatric abnormality was 
identified on clinical evaluation.

Following her separation from service, in February 1984, the 
veteran filed claims of service connection for several 
disabilities.  However, her application is silent for 
notation of any psychiatric disability.  In connection with 
her claim, the RO obtained both VA and private medical 
records dated from February to March 1984; these records are 
likewise negative for any clinical notation of psychiatric 
disability.  

In August 1985, the veteran was hospitalized with complaints 
of a two-week history of confusion, odd behavior, and an 
inability to sleep.  On admission, a history of alcohol and 
polydrug abuse was noted.  During hospitalization, a brain 
scan was normal.  An electroencephalogram (EEG) was mildly 
abnormal due to the presence of bitemporal slowing, possibly 
due to a drug effect.  Following mental status examination, 
the diagnoses were atypical psychosis and substance abuse.  
She was referred to a private facility for further treatment.  
Records from that private facility, dated from September 1985 
to June 1986, show that the veteran received continued 
psychiatric treatment; the assessment was possible thought 
disorder.

VA outpatient treatment records show that in July 1990, the 
veteran reported that she was currently seeing a private 
psychiatrist who had prescribed medication which she felt 
that she did not need.  She requested a second opinion 
regarding her medication regime.  It was noted that the 
veteran was delusional.  

In October 1992, the veteran underwent VA medical examination 
for an unrelated disability.  At that time, she reported that 
she had had emotional and mental problems since 1985, 
including confusion and auditory hallucinations.  She 
indicated that she had seen a private psychiatrist 
intermittently since that time, but at that time had no 
psychiatric symptomatology.  The diagnoses included history 
of symptoms suggesting mental illness.

In February 1993, the veteran testified at a hearing at the 
RO at which she raised a claim of service connection for a 
psychiatric disorder.  She testified that she had lost her 
job in 1985 after she developed psychiatric problems such as 
auditory hallucinations.  She claimed that she had been 
seeing a private psychiatrist since that time and he had 
diagnosed "a chemical imbalance" and schizophrenia.  Her 
mother indicated that the veteran had been "a lovely girl" 
with no psychiatric problems before joining the Navy.  After 
service, however, she noticed "quite a different change."  
The veteran and her mother indicated that they felt that the 
veteran's psychiatric condition was due to her military 
service and her melanoma.  

Thereafter, the RO contacted the private psychiatrist 
identified by the veteran and requested treatment records 
from 1985.  In response to the RO's request, the psychiatrist 
submitted duplicate copies of records dated from September 
1985 to June 1986, showing that the veteran had been treated 
for a possible thought disorder.  Also submitted were 
treatment records from September 1992 to January 1993, 
showing her treatment for schizophrenia.  

On VA psychiatric examination in May 1993, the veteran 
reported that she had lost her job in 1985 after she 
developed psychiatric symptoms.  She denied psychiatric 
problems prior to that time, although the examiner noted that 
she had undergone psychiatric evaluation on one occasion in 
service.  Following mental status examination, the examiner 
concluded that the picture presented by the veteran was 
consistent with a diagnoses of chronic, undifferentiated 
schizophrenia.  He further commented that the veteran's 
physical problems and stress to which she had been subjected, 
were aggravating factors and might have contributed to her 
decompensation; however, he indicated that "I do not feel we 
can say that they are the direct cause for her present 
psychotic state."  The diagnosis was schizophrenic reaction, 
chronic.  It was determined that the veteran was markedly 
incapacitated for employment or social adaptation due to her 
condition.  

In April 1994, the veteran stated that she began using 
illegal drugs such as speed and marijuana in service to help 
her relax.  She further claimed that she had been raped on 
three different occasions in service.

In April 1994, the veteran and her mother testified at an RO 
hearing, and in May 1996, they testified at a Board hearing 
there.  At the hearings, the veteran claimed that she had 
difficulty sleeping in service.  She also indicated that she 
had been seen by a psychiatrist on one occasion in service 
after she left her job one day because she did not like it.  
She stated that, although she had received no further 
psychiatric treatment in service, she nonetheless continued 
to have problems such as anxiety over her physical condition.  
Following her separation from service, she indicated that she 
first received psychiatric treatment in 1985, when she was 
hospitalized after becoming confused.  Since that time, she 
indicated that she had received regular psychiatric 
treatment, and that she had difficulty holding a job due to 
stress.  Her mother testified that when the veteran first 
came home from service, she "seemed so outgoing."  However, 
about the time of her surgery in 1984, she indicated she 
began to notice a change in her daughter's psychological 
state.  Since that time, she stated that the veteran's 
psychiatric state had changed considerably to the point that 
she was not able to maintain employment.  She and her mother 
again stated that they felt that her psychiatric disorder was 
due to her military service and/or her cancer.

The RO thereafter obtained additional private treatment 
records dated from January 1991 to April 1997, showing the 
veteran's continued psychiatric treatment. 

On VA psychiatric examination in June 1997, after examining 
the veteran and reviewing her medical records, the examiner 
diagnosed chronic undifferentiated schizophrenia.  He 
indicated that he did not believe that her schizophrenia was 
caused by her melanoma, noting that many individuals undergo 
radical surgery for melanoma without developing schizophrenic 
reactions.  He further noted that there was no evidence of 
schizophrenia during the veteran's military service.  
Finally, he concluded that she could not tolerate a lot of 
pressure, as might be expected in the work world.  In a May 
1998 addendum, the examiner indicated that he did not believe 
the veteran's lower extremity disability in any way 
aggravated her schizophrenia.  

Thereafter, the veteran submitted records from the Board of 
Correction of Naval Records (BCNR) compiled in connection 
with her application to correct her naval record to show that 
she had been retired by reason of physical disability.  The 
BCNR granted her claim in October 1996, finding that her name 
should be placed on the Disability Retired List to reflect 
that she had been unfit for military service by reason of 
physical disability due to malignant melanoma.  Thereafter, 
the veteran claimed that she was entitled to be rated for 
schizophrenia, in addition to her melanoma, as such 
psychiatric condition had been present in service.  In a June 
1997 decision, a Medical Board denied her request.  In its 
decision, the Medical Board noted that, although she had seen 
a psychiatrist in 1978 after she left work without permission 
because she did not like it, the remaining service treatment 
records were negative for psychiatric symptoms or 
abnormalities.  It was further observed that, although she 
claimed to have psychiatric symptoms in service which had 
went untreated, military records showed that she performed 
the duties of her rank adequately for the remainder of her 
military service.  It was also noted that she was not treated 
again for a psychiatric illness until August 1985, when she 
was hospitalized for a psychotic disorder and polysubstance 
abuse, and that a VA examiner had concluded in May 1993 that 
there was no relation between her schizophrenia and her 
service or her malignant melanoma.  The Medical Board further 
noted that this May 1993 VA medical opinion was in accord 
with well-settled medical principles that cancer does not 
cause schizophrenia.  Rather, it was noted that schizophrenia 
is an organically based brain disorder, which has a 
substantial genetic component.  It was further explained that 
the use of certain drugs, such as cocaine and amphetamines, 
can provoke a psychotic disorder that can mimic 
schizophrenia.  Usually, the psychotic disorder is only an 
acute response to the drugs, but occasionally can lead to a 
chronic disorder.  However, the Medical Board indicated that, 
even assuming that the veteran's proper diagnosis was 
schizophrenia unrelated to drug abuse, there was no evidence 
that the current schizophrenia was causally linked to her 
malignant melanoma.  Based on all of this evidence, the 
Medical Board found that the veteran's schizophrenia was "in 
no way causally linked either to her active duty or to the 
malignant melanoma."  

Thereafter, the RO obtained treatment records from the Social 
Security Administration (SSA) showing that the veteran had 
been awarded disability benefits effective September 1990 due 
to schizophrenia, as well as a secondary disability of 
chronic edema of the left leg.  Included in the voluminous 
medical records submitted by SSA was an April 1992 letter 
from the veteran's private psychiatrist who indicated that he 
had been treating her since October 1985 and that her current 
diagnosis was schizophrenic disorder, undifferentiated 
chronic type.  He further indicated that she was chronically 
dysfunctional with a poor prognosis for recovery and was 
unable to maintain competitive employment due to her mental 
illness.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty; however, no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2) (2000).

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including a psychosis) become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Turning to the merits of the claims, the Board notes that, 
although the service medical records document that the 
veteran was seen on one occasion in November 1977 for 
malaise, her condition was noted to have resolved later that 
month.  The remaining service medical records are negative 
for findings of a psychiatric disorder.  In addition, there 
is no medical evidence of a psychosis or other psychiatric 
disorder in the first post-service year or for many years 
thereafter.  In fact, the first post-service notation of a 
psychiatric disorder is in August 1985, more than four years 
after service separation.  At that time, however, her 
psychiatric disorder was not linked to service or any of her 
service-connected disabilities.

Based on the evidence set forth above, it cannot be concluded 
that a psychiatric disorder was present in service or within 
the post-service year.  However, as noted above, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, if the evidence 
establishes a causal relationship between the veteran's 
current psychiatric disorder and any service-connected 
disability, under 38 C.F.R. § 3.310, secondary service 
connection may be established.

In that regard, the Board notes that the medical evidence of 
record is unanimous that the veteran's current psychiatric 
disorder is unrelated to her active service or any incident 
therein.  Likewise, every medical profession who has reviewed 
the evidence of record had concluded that there is no causal 
relationship between the veteran's current schizophrenia and 
her service-connected malignant melanoma.  

The Board notes that the veteran and her mother have both 
speculated that her current schizophrenia had its onset in 
service or is otherwise related to her service-connected 
disabilities.  However, the Board assigns far more probative 
weight to the medical evidence of record than the speculative 
opinions of laymen in medical matters.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disability on a direct, 
presumptive, and secondary basis.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

With respect to the matter of whether any of the veteran's 
service-connected disabilities aggravated her schizophrenia, 
the Board notes that in a May 1993 VA psychiatric examination 
report, the examiner commented that the veteran's physical 
problems were aggravating factors which might have 
contributed to her decompensation.  However, he indicated 
that "I do not feel we can say that they are the direct 
cause for her present psychotic state."  Thus, in a May 1998 
opinion, a VA examiner stated conclusively that he did not 
believe that the veteran's lower extremity disability in any 
way aggravated her schizophrenia.  Based on the foregoing, 
the Board finds that the preponderance of the evidence does 
not support the conclusion that the veteran's service-
connected disabilities aggravated her schizophrenia.  Allen, 
7 Vet. App. 448-49.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In summary, the Board finds that the veteran's current 
psychiatric disability (diagnosed as schizophrenia) was not 
clinically evident during her active service or within the 
first post-service year, nor is it causally related to her 
service or any incident therein, nor is it casually related 
to or aggravated by any service-connected disability.  

II.  Initial rating in excess of 60 percent for residuals of 
an iliac-inguinal lymph node dissection of the left leg

The veteran's service medical records shows that in October 
1977, a pigmented nevus on the left side of her back was 
removed.  In July 1979, she reported a mass in the left 
inguinal area; the assessment was adenopathy.  The remaining 
service medical records are negative for pertinent complaint 
or abnormality.  

In February 1984, the veteran was hospitalized in connection 
with her complaints of an enlarged left inguinal node, which 
was increasing in size.  A biopsy revealed metastatic 
malignant melanoma infiltrating the entire lymph node.  In 
March 1984, a left radical ilioinguinal lymph node dissection 
was performed.  The pathology report revealed no evidence of 
other metastatic malignant melanoma.  The following month, 
she developed a left groin abscess and cellulitis in the area 
of the incision.  She was treated with incision and drainage 
of the abscess and the cellulitis rapidly resolved.  In June 
1984, the wound was noted to be totally healed.  

In August 1985, the veteran was hospitalized for psychiatric 
treatment.  At that time, physical examination revealed a 
scar of the left inguinal area, as well as 3+ pitting edema 
in the left lower extremity.  No evidence of metastatic 
disease was found.  The diagnoses on discharge included 
history of metastatic melanoma, status post surgery, and 
edematous left lower extremity, secondary to surgery.  

In July 1987 statement, the veteran claimed that she 
experienced severe left leg swelling and pain and had to wear 
stockings prescribed by a doctor.  She also claimed that she 
could not walk or stand for more than short periods of time.  

In July 1987, the veteran's private physician indicated that 
the veteran had developed progressive swelling in the left 
lower extremity, secondary to the removal of the lymph nodes 
in the left groin.  He indicated that his physical 
examination of the veteran showed swelling typical of 
lymphedema, extending from the groin to the toes.  He further 
indicated that such condition required management by support 
hose and leg elevation and was usually slowly progressive.  

By July 1987 rating decision, the RO denied service 
connection for residuals of an iliac-inguinal lymph node 
dissection of the left leg, secondary to metastatic malignant 
melanoma with subsequent lymphedema, postoperative.  The 
veteran appealed the RO determination and in June 1990, the 
Board granted her claim.

In September 1990, she underwent VA medical examination to 
evaluate the severity of her service-connected disability.  
She reported she had a radical dissection of the inguinal 
area along the left upper anterior thigh, secondary to 
metastatic melanoma.  Since that time, she reported 
progressive swelling of the left lower extremity.  Her chief 
complaint was chronic swelling of her left lower extremity, 
especially when on her feet for an extended period of time.  
On physical examination, there was an extensive surgical scar 
extending over the left inguinal area of the left side.  The 
incision was well-healed.  The left leg was obviously larger 
than the right.  The left leg was 18 inches at its widest, 
and the right left was 16 inches at the same point.  There 
was 2+ pitting edema.  The diagnoses included malignant 
melanoma, left inguinal lymph node, postoperative status 
radical lymph node dissection, and chronic lymphedema, left 
lower extremity.

By December 1990 rating decision, the RO effectuated the 
Board's June 1990 decision, granting service connection for 
residuals of a left iliac-inguinal lymph node dissection of 
the left leg, secondary to malignant melanoma, with 
subsequent lymphedema, postoperative.  The RO rated the 
disability as 30 percent disabling as an unlisted disease 
that was analogous to Code 7709 for Hodgkin's disease.  

As noted above, the veteran perfected an appeal of the 
initial rating assigned by the RO for her disability, arguing 
that her condition "caused my left leg and ankle to be 
bigger than my right leg."  She further indicated that her 
condition would persist for the rest of her life.  In her May 
1991 substantive appeal, she indicated that her thigh scar 
was still tender and she could feel the nerves in her thigh 
and groin.  In August 1991, her representative argued that 
the veteran's disability was more appropriately rated 60 
percent disabling under Diagnostic Code 7121, based on her 
symptoms of chronic swelling when standing for long periods 
of time.

The RO obtained VA outpatient treatment records showing that 
in August 1990, it was determined that the veteran would 
benefit from the use of an extremity pump.  Additional VA 
outpatient treatment records dated to January 1991 are 
negative for complaints pertaining to the left lower 
extremity.  In September 1991, her leg swelling was noted to 
be stable.  

In July 1992, the veteran stated that she was entitled to a 
100 percent rating for her left lower extremity disability as 
her left leg was swollen and occasionally became painful and 
stiff.  She indicated that her disability had "cut down" on 
her jogging, running, walking, swimming, and bike-riding 
activities.  

On October 1992 VA medical examination, the veteran reported 
marked swelling in the left lower extremity since 1984.  She 
stated that she wore an elastic stocking most of the time.  
On physical examination, extensive scarring on the left groin 
was observed without tenderness.  The entire left lower 
extremity was much larger than the right, but without 
pitting.  There was no tenderness anywhere in the left lower 
extremity.  The impressions included chronic lymphedema of 
the left lower extremity.  

In February 1993, the veteran testified at a hearing at the 
RO that her left ankle and leg were occasionally painful and 
swollen most of the time, preventing her from jogging.  She 
stated that in the morning, her leg swelling was considerable 
reduced, but that it usually became swollen later in the day.  
She also testified that she had had to quit her job as she 
was unable to stand for 8 hours daily, as was required.  

In February 1993, the veteran's private physician indicated 
that the veteran had developed persistent and progressive 
lymph edema of the left lower extremity since her March 1984 
surgery.  He indicated that her present complaints related to 
the persistent swelling of the left lower extremity, 
associated with moderate discomfort and intermittent weepage 
of clear fluid from the surface of the leg.  He indicated 
that there had been no evidence of recurrent malignant 
melanoma and no recent episodes of cellulitis in the left 
lower extremity.  

By February 1993 rating decision, the RO increased the 
initial rating for the veteran's left lower extremity 
disability to 60 percent, effective April 14, 1986.  The RO 
further determined that the veteran's disability was more 
appropriately rated under the provisions of 7121, based on 
her symptomatology.

In April 1994, the veteran again testified before a hearing 
officer at the RO and in May 1996, she testified at a Board 
hearing there.  She stated that she had constant swelling and 
occasional pain throughout her left leg.  She stated that her 
symptoms increased when she was on her feet for prolonged 
periods of time.  She also indicated that her scar tissue 
bothered her in that it "pulled" and caused pain.  

In June 1997, the veteran underwent VA medical examination, 
primarily to determine the effect of her service connected 
disabilities on her ability to work.  On examination, she 
reported that she had experienced marked swelling of the left 
lower extremity for which she had been wearing an elastic 
stocking.  Physical examination revealed that the left lower 
extremity was markedly larger than the right, but the 
examiner indicated that this was nonpitting edema.  The 
diagnoses included postoperative residuals of a left inguinal 
lymph node resection secondary to metastatic malignant 
melanoma.  The examiner indicated that there was no evidence 
of a recurrence of the melanoma, and that it had been 
arrested.  Also diagnosed was chronic lymphedema of the left 
lower extremity with swelling requiring the wearing of an 
elastic stocking.  Finally, he concluded that the veteran's 
lymphedema did not appear to totally preclude employment.  

At a June 1997 physical examination conducted by the service 
department, it was noted that the only residual of the 
veteran's metastatic melanoma was significant lymphedema in 
the left leg.  It was further noted that she wore a stocking 
for this problem and that it occasionally limited her 
ambulation, secondary to pain.  The examiner concluded that 
the veteran's melanoma was unlikely to recur, as it had been 
more than 10 years since the diagnosis.  

Records obtained from SSA include both VA and private 
treatment records, some of which show that the veteran 
received treatment for lymphedema in the left leg.

On VA medical examination in August 1998, it was noted that 
the veteran's civilian jobs had included telephone marketer, 
sales representative, and college student.  It was further 
noted that her medical records had several references to the 
effect that she could not tolerate any form of stress while 
working and that she had been unemployable due to her 
neuropsychiatric problem, not her swollen leg.  With respect 
to current symptoms, the veteran reported chronic swelling of 
the left lower extremity with some burning and vague pain 
since her lymph node resection in 1984.  She reported that 
she was only able to walk about two blocks without getting 
pain; however, the examiner indicated that it was hard for 
him to reconcile the physical findings with that history.  He 
noted that currently she was receiving no medical treatment 
or medication for her left lower extremity disability.  He 
indicated that pressure dressings and stockings had been 
advised, but that she was noncompliant.  From a physical 
standpoint, the examiner indicated that the veteran's current 
symptoms of swelling and burning in the left leg did not much 
affect her daily activities.  On physical examination, she 
had 4+ non-pitting edema in the left thigh, left leg, left 
ankle, and the dorsum of the left foot.  The examiner was 
unable to feel any pulses in the popliteal, dorsalis pedis, 
or posterior-tibial location on the left.  There were large 
scarred areas post-excision of nodes in the left groin.  The 
scarring did not appear red, hot, or tender, nor did it show 
any other sign of inflammation.  The impressions included 
status post radical groin inguinal-femoral node dissection 
left.  The examiner indicated that he concurred with prior 
medical determination that the veteran was unemployable, but 
not due to swelling of her leg, but instead, due to her 
neuropsychiatric condition and her emotional incompetency.  
He noted that while she did have 4+ non-pitting lymphedema of 
the left thigh, left leg, left ankle, and dorsum of the left 
foot, she was able to walk with a normal gait.  He stated 
that "I feel that a person who is well motivated and better 
able to cope with adversity could live an active life with a 
swollen leg like this."  From the standpoint of her 
employability, he concluded that if it were not for her 
emotional problems, her failure to cope with stress, and her 
psychiatric diagnoses, the veteran would be able to obtain 
and retain employment.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-26. 

As set forth above, the veteran's disability is currently 
rated by the RO as 60 percent disabling under Diagnostic Code 
7121, pertaining to phlebitis, thrombophlebitis, or post 
phlebitic syndrome of any etiology pursuant to 38 C.F.R. § 
4.104.  The Board initially finds that the service-connected 
residuals of an iliac-inguinal lymph node dissection of the 
left leg, secondary to metastatic malignant melanoma with 
subsequent lymphedema, postoperative, is properly evaluated 
under these rating criteria.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993); see also Tedeschi v. Brown, 7 Vet. App. 411 (1995).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  In this case, the Board has not identified a 
diagnostic code which is more appropriate and the veteran has 
not suggested the use of another diagnostic code.  

While this appeal was pending, the applicable rating criteria 
for cardiovascular disease, including post-phlebitic syndrome 
of any etiology, 38 C.F.R. § 4.104 et seq., was amended, 
effective January 12, 1998.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the former cardiovascular regulations, a 10 percent 
rating for unilateral phlebitis or thrombophlebitis required 
symptoms that approximated persistent moderate swelling of 
leg not markedly increased on standing or walking or 
persistent swelling of the forearm not increased in the 
dependent position.  A 30 percent rating was assigned for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of the arm or forearm, increased in the 
dependent position, moderate discoloration, pigmentation or 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. § 
4.104, Code 7121 (1997).

Under regulations in effect since January 12, 1998, a 
noncompensable evaluation is warranted under Code 7121 for 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating requires symptoms of intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating will 
be assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent claudication.  A 60 percent 
evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent evaluation is warranted 
for massive board-like edema with constant pain at rest.

On careful review of the evidence of record, the Board finds 
that the criteria for an initial rating in excess of 60 
percent for residuals of an iliac-inguinal lymph node 
dissection of the left leg, with subsequent lymphedema is not 
shown.  In this regard, the Board notes that at no time since 
the effective date of the award of service connection for 
that disability has the record shown that the veteran's 
disability was manifested by massive board-like swelling of 
the left leg with severe and constant pain at rest.  Rather, 
the medical evidence of record shows that the veteran's 
disability is manifested by swelling of the lower extremity 
with intermittent pain after standing or walking, with 
symptoms partially relieved by elevation.  The clinical 
record does not show massive board-like swelling or pain at 
rest.  Thus, the Board finds that a disability rating in 
excess of 60 percent is not warranted under either former or 
current provisions of Code 7121.  

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar of the left lower extremity under 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2000).  In this regard, the 
Board notes that the iliac-inguinal lymph node dissection 
undergone by the veteran (the residuals of which are part of 
the service-connected disability) resulted in scarring on the 
left lower extremity which has been described by the veteran 
as tender and painful.  This symptomatology does not overlap 
with the symptomatology associated with the symptomatology 
upon which the 60 percent rating above is based.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
the criteria for a separate 10 percent rating under Code 7804 
for a symptomatic scar have been met.  Esteban, 6 Vet. App. 
at 261-62.

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Code 7805.  In this 
case, there is no evidence of record of functional impairment 
due to the veteran's scar.  Thus, as she currently receives 
the maximum schedular rating provided by the rating schedule 
for a painful scar, an evaluation in excess of 10 percent is 
not warranted for the left lower extremity scar, in and of 
itself.

In reaching this decision, the Board has considered the 
possibility of referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  However, after review of the record, 
the Board finds no basis for further action on this question 
as there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.

III.  Total rating based on individual unemployability due to 
service-connected disabilities

As noted, disability ratings are based, as far as 
practicable, on the average impairment of earning capacity 
attributable to specific injuries or diseases.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

In this case, service connection is currently in effect for 
the following disabilities:  residuals of an iliac-inguinal 
lymph node dissection of the left leg, secondary to 
metastatic malignant melanoma with subsequent lymphedema, 
postoperative (60 percent); a tender scar of the left lower 
extremity (10 percent); fibrocystic breast disease, inguinal 
adenopathy, postoperative mole of the back, alopecia areata, 
and post operative malignant melanoma of the left groin with 
ovarian mass (all zero percent).  Thus, the veteran's 
service-connected disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  

The Board notes that the evidence of record shows that she is 
currently unemployed and in receipt of SSA disability 
benefits.  In this regard, the medical evidence of record 
clearly indicates that she is incapable of maintaining 
substantially gainful employment.  Yet, the medical evidence 
of record overwhelmingly concludes that her unemployability 
is directly attributable to nonservice-connected psychiatric 
disability, not her service-connected disabilities.  In fact, 
each medical professional who has addressed the issue has 
determined that the veteran's service connected disabilities, 
standing alone, do not cause her inability to find or retain 
work.  

For example, in April 1992, the veteran's private 
psychiatrist indicated that she was chronically dysfunctional 
and unable to maintain competitive employment due to her 
mental illness.  On VA psychiatric examination in May 1993, 
the examiner concluded that she was markedly incapacitated 
for employment or social adaptation due to her schizophrenia.  
In June 1997, a VA examiner concluded that her lymphedema did 
not appear to totally preclude employment.  On VA medical 
examination in August 1998, the examiner indicated that he 
concurred with prior medical determinations that the veteran 
was unemployable, but not due to swelling of her leg, but 
instead, due to her neuropsychiatric condition and her 
emotional incompetency.  He stated that from the standpoint 
of employability, if it were not for her psychiatric 
symptoms, she would be able to obtain and retain employment.  
There is no medical evidence of record which contradicts 
these opinions.

On that note, while the veteran herself has argued, on 
occasion, that her service-connected left lower extremity 
disability prevents her from maintaining employment, the 
Board assigns far more probative weight to medical evidence 
of record than speculative opinion of laymen in medical 
matters.  Cf. Espiritu, supra.  

In sum, the Board concedes that the veteran is unable to 
work.  However, the evidence makes clear that her 
unemployability is not the result of her service-connected 
disabilities, but the result of her severe nonservice-related 
psychiatric disability.  Thus, a total rating based on 
individual unemployability due to service-connected 
disabilities is not warranted.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.

An initial rating in excess of 60 percent for residuals of an 
iliac-inguinal lymph node dissection of the left leg, 
secondary to metastatic malignant melanoma with subsequent 
lymphedema, postoperative, is denied.

An initial 10 percent rating for a tender scar of the left 
lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

